Title: To Thomas Jefferson from Anonymous, 30 December 1808
From: Anonymous
To: Jefferson, Thomas


                        
                            Mr Jefferson Sir
                     
                            
                                30 Dec 1808 recd
                            
                        
                        I Redoured my Sicers thanks for your Good Condeck in Puting on the Embargo With any foundeson onley to Roying
                            the Countrie in Avery Partkler the first Plac marchands vessels Lying by the Wars Rating and the Worms Gading them upe and Going to Destrausun Second ther is Pour People
                            that Got Larg famlies and Cannot Get but 75 A Day to Maindain there famlie
                            in vitles and Close and fire Wood and hous Rend at  Per Day the Lanlord
                            Comedfter his Rend this Pour Man he is Got no Money then his Goods is tak by the Cheref and Sould at octon Dont you think
                            that you and your Ganke Geds Nopel Prayers it is A Greag Pity that you was and Not Pryed in to Aplese where Aereston ought not to Go there is the farmers Praying for the Whole of
                            thee very hand for there thie are with all there Grane in the Barn and the Canot Selit A to Ged Mony to Pay there taxes and the Colector Will not tak Grane then I Wand to no Which Way
                            are thee to due When you put the Embargo on Against the Engelish and french and Geve the Maranch Chance to Tread With
                            other Nashon But not your Mening Was to Destroy the Country as far as Lead in your Pour We thought that Arnel Was Avery
                            Gread Treater to the Coundry But you and them that Sides With is Coursed Sight Worse for there you Ben 6 or 7 Weeks Siten
                            there in the hous of Coungres and Ent don not the velouson of one sent of Goudness towards the Countrie But Site and Drink
                            wine one of you Will Stand one of the Mase and preach Agrad Mase of no surves and then Postponed til the next dey or
                            Mondey but there is but very it is fit to be there for your ar Mantained by the People that Send you there for them Justis
                            and in the Stut of that your ar Nothing but treatres in the Morning You will Ged ap and Go the Barbers and Geds your hare
                            Curled and Powerd and by ten Aclck you will Begin to Gether But I hop that you Will Not fore Get to Pay the Barber as wel
                            Mr Jeferson Sede that he Put Embago on to Save the Seman and kep them at hom to Starv to Death But thee sent  no one will go whire we Get Employ and vitles too and So Angler Oaught heave very
                            Good memory you Sede you hopt that you would See the day when there
                            is not A Ship in America But I hop I shall see the day that you and them that Seds With you I Well Bourning Where I Would not Wish to Bee you that ed wish to See the day even there was not one Ship Beloing to America of  and to no which way that you Transpord the Rest of your Dear Countreman Paties Cleare
                            from Doublen if thee head not Bene So Many of them the Embargo would not Tak Blace not yeed them and Boneypard to Gether I
                            under Stand that you are Aboud Manding your Ship when you Drove all the See foremmers out of the Coundrie on the Other
                            hand your Drafiten Men and thee tak so mouch Notic of your Orders the Would of A Banking for you Bed so hansom to the Countrie
                            But if you doud due Somthing very Soun our Congres men will Be Caled hom for we Shall form Acoungres of Our Own and you
                            and you  May keep Congrous with Ns for that is all that your fit for f I Could
                            Peek Sel of weman that
                            Would Make Beter Congresman than two thirds of you ther is Mr hillhouses and Som others that Belong to the Estren States
                            and men that Would to doo Jusdies to there Countrie But the Rest is not fid to cary Gout’s to Abaire Now Jeferson I Ask
                            you one qouston to no the Reson  that you did not go throw the Counetrie
                            and see the Sitauesion of the Countrie the Same as genral Washingtoun and Mr Adams Went all Over the Countrie and See the
                            Condson of the Countrie But no you Could not Leave Sale So Long So to dooe that for your are tou Mouch Angaged with hir
                            But is very Gread Pity that you and was in Tafit Before you Was Presandent of the Uniteed States of America for you
                            Rouyend the Countrie Now Jeferson he keep the Embargo on til in A sheme he took it of and he Nows that he is Alafen Stok
                            to to all Other Neasons on Earth Sins you Got so many Goung Boats that you Tont no Wat to doue with them you Ought to
                            Geave Som of them to your Gread frend Docter Matchel to Cirse Dong to Cowe bay and his Brother
                        Mr hillhous and all the Rest of you that is for the Good of you Countrie I Redourn my Best Respect and that
                            Sins Serley—
                    